                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION
                                      1:18-cv-233-FDW

NICHOLAS OMAR LEE,                        )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                                        ORDER
                                          )
LARRY GODWIN, et al.,                     )
                                          )
            Defendants.                   )
__________________________________________)

         THIS MATTER is before the Court on periodic status review.

         Plaintiff filed a Complaint pursuant to 42 U.S.C. § 1983 but failed to pay the $400 filing

fee or file a motion to proceed in forma pauperis. On August 21, 2018, the Clerk of Court issued

a Notice of Deficiency informing Plaintiff that the filing fee or an application to proceed in forma

pauperis had not been filed and making such due by September 11, 2018. (Doc. No. 3). Plaintiff

has not filed a motion to proceed in forma pauperis or paid the filing fee to date.

         Plaintiff must either pay the $400 filing fee or file an application to proceed in forma

pauperis within ten (10) days of the date of this Order, or this action will be dismissed without

prejudice.1 See generally Fed. R. Civ. P. 41(b); 28 U.S.C. § 1915.

         IT IS, THEREFORE, ORDERED that:


         1
            Although Petitioner is appearing pro se, he is required to comply with all applicable timeliness and
procedural requirements, including the Local Rules of the United States District Court for the Western District of
North Carolina and the Federal Rules of Civil Procedure. The Amended Complaint must be on a § 1983 form, which
the Court will provide, and it must refer to the instant case number so that it is docketed in the correct case. It must
contain a “short and plain statement of the claim” showing that Plaintiff is entitled to relief against each of the
defendants. Fed. R. Civ. P. 8(a)(2). The Third Amended Complaint must contain all claims Plaintiff intends to bring
in this action, identify all defendants he intends to sue, and clearly set forth the factual allegations against each of
them. Plaintiff may not amend his Complaint by merely adding defendants and claims in a piecemeal fashion. The
Third Amended Complaint will supersede all prior pleadings so that any claims or parties omitted from the Third
Amended Complaint will be waived. See Young v. City of Mt. Ranier, 238 F.3d 567 (4th Cir. 2001).
                                                           1
                          1.   Plaintiff shall have ten (10) days from the date of this Order in which to either pay

                               the $400 filing fee or file an application to proceed in forma pauperis.

                          2.   The Clerk is directed to mail a copy of this Order and an application to proceed in

                               forma pauperis to Plaintiff.

Signed: October 5, 2018




                                                                 2
